*533MEMORANDUM **
Patrick Mullan Jr. appeals the district court’s order affirming the Commissioner of Social Security’s denial of Mullan’s application for disability insurance benefits under Title II of the Social Security Act. We affirm the Commissioner’s decision because it is supported by substantial evidence, and the Commissioner applied the correct legal standards. . See Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir.2004).
The Administrative Law Judge (“ALJ”) applied the five-step sequential analysis mandated by 20 C.F.R. § 404.1520. Mullan does not challenge the conclusions reached at Steps One and Two. At Step Three, Mullan failed to demonstrate that his combination of impairments met or equaled an impairment listed in 20 C.F.R. pt. 404, subpt. P, app. 1. At Step Four, the ALJ properly found that Mullan retained the residual functional capacity to perform his past relevant work as a chemical dependency counselor. Because Step Five is required only where a claimant cannot perform his past relevant work, the ALJ properly decided not to proceed to this step. See 20 C.F.R. § 404.1520(a)(4)(iv).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.